Case 2:19-cv-12297-MAG-APP ECF No. 19 filed 09/03/20                     PageID.96     Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MICHAEL FLEMING,
                                                      Civil Action No.
                      Plaintiff,                      19-cv-12297
       v.
                                                      MARK A. GOLDSMITH
WAYNE COUNTY JAIL, et. al.,                           UNITED STATES DISTRICT JUDGE

                  Defendant(s).
_____________________________________/

                   OPINION AND ORDER OF SUMMARY DISMISSAL

       Plaintiff Michael Fleming filed a pro se civil rights complaint filed pursuant to 42 U.S.C.

§§ 1981 and 1983. Plaintiff is an inmate currently confined at the Bellamy Creek Correctional

Facility in Ionia, Michigan. On October 2, 2019, Magistrate Judge R. Steven Whalen signed an

order directing plaintiff to provide twenty-two additional copies of his complaint in order to effect

proper service upon the defendants. Plaintiff was given thirty days to respond to the order. On

March 2, 2020, this Court granted plaintiff a thirty-day extension to provide the service copies. To

date, plaintiff has not complied with the Court’s order.

       An inmate bringing a civil rights complaint must specifically identify each defendant

against whom relief is sought, and must give each defendant notice of the action by serving upon

him or her a summons and copy of the complaint. Feliciano v. DuBois, 846 F. Supp. 1033, 1048

(D. Mass. 1994). Where a plaintiff is proceeding in forma pauperis, the district court must bear

the responsibility for issuing the plaintiff’s process to a United States Marshal’s Office, which

must effect service upon the defendants once the plaintiff has properly identified the defendants in

the complaint. Williams v. McLemore, 10 F. App’x. 241, 243 (6th Cir. 2001); Byrd v. Stone, 94

F. 3d 217, 219 (6th Cir. 1996); Fed. R. Civ. P. 4(c)(2); 28 U.S.C. § 1915(d).



                                                 1
Case 2:19-cv-12297-MAG-APP ECF No. 19 filed 09/03/20                    PageID.97    Page 2 of 2



       The Court will dismiss the complaint for want of prosecution, because of plaintiff’s failure

to comply with Magistrate Judge Whalen’s order by failing to provide the requested copies needed

to effect service upon the defendants. See Erby v. Kula, 113 F. App’x. 74, 75-6 (6th Cir. 2004);

Davis v. United States, 73 F. App’x. 804, 805 (6th Cir. 2003).

       Plaintiff’s complaint is dismissed without prejudice to Plaintiff re-filing a new complaint

in this matter. Plaintiff’s motion for appointment of counsel (Dkt. 17) is dismissed as moot.

SO ORDERED.

Dated: September 3, 2020                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on September 3, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                2
